Citation Nr: 0920768	
Decision Date: 06/03/09    Archive Date: 06/09/09

DOCKET NO.  09-10 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

A. L. Tarr, Law Clerk






INTRODUCTION

The Veteran served on active duty from January 1944 to 
December 1946, from September 1948 to June 1952, from June 
1955 to August 1955, and from June 1957 to August 1957.  The 
Veteran also appears to have some subsequent reserve service.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an October 2008 rating decision in which the RO in 
Cleveland, Ohio denied service connection for bilateral 
hearing loss.  In January 2009, the Veteran filed a notice of 
disagreement (NOD).  A statement of the case (SOC) was issued 
in February 2009, and the Veteran filed a substantive appeal 
(via a VA Form 9, Appeal to the Board of Veterans' Appeals) 
in March 2009.  During the pendency of the appeal, the 
Veteran's claims file was transferred to the jurisdiction of 
the RO in Roanoke, Virginia, which has certified the case for 
appellate review.  

In May 2009, a Deputy Vice Chairman of the Board granted the 
motion of the Veteran's representative to advance this appeal 
on the Board's docket, pursuant to 38 U.S.C.A. 
§ 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2008).  

For the reasons expressed below, the matter on appeal is 
being remanded to the RO, via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the Veteran when 
further action, on his part, is required. 


REMAND

The Board's review of the claims file reveals that further RO 
action on the claim on appeal is warranted.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002 & Supp 2008); 38 C.F.R. § 3.303 
(2008).  Service connection may be granted for any disease 
diagnosed after discharge from service when all the evidence, 
including that pertinent to service, established that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2008).

Specific to claims for service connection, impaired hearing 
is considered a disability for VA purposes when the auditory 
threshold in any of the frequencies of 500, 1,000, 2,000, 
3,000 or 4,000 Hertz is 40 decibels or greater; the 
thresholds for at least three of these frequencies are 26 or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2008). 

The Veteran asserts that the current hearing loss is the 
result of loud noise exposure during service, including loud 
noise due to gunfire and explosives on several battleships.  
The Veteran contends that during his time on several 
battleships during World War II, the vessels were engaged in 
firing at the enemy.  The Veteran also contends that he 
served as a weaponry officer, frequently placing him in the 
immediate vicinity of gunfire.  The Veteran's multiple DD 
Form 214s (separation documents) show that the Veteran served 
on the USS Idaho and the USS Massachusetts during World War 
II.  The records also show that the Veteran served as a 
gunnery instructor.  

The Board notes that the record includes August 1963 
audiometry testing results reflecting hearing loss in each 
ear to an extent recognized as a disability for VA purposes.  
See 38 C.F.R. § 3.385 (2008).  This testing was performed in 
connection with an annual reserve physical, and not during a 
period of active duty.  Hearing loss for VA purposes is not 
shown at separation from any of the Veteran's periods of 
active duty.

The Board notes, however, that the absence of in-service 
evidence of hearing loss is not fatal to the claim.  See 
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of 
a current hearing loss disability (i.e., one meeting the 
requirements of section 3.385, as noted above) and a 
medically sound basis for attributing such disability to 
service may serve as a basis for a grant of service 
connection for hearing loss.  See Hensley v. Brown, 5 Vet. 
App. 155, 159 (1993).  


In this case, the service records showing the Veteran served 
aboard ship and as a gunnery instructor-which  tend to 
corroborate his reports of in-service noise exposure-taken  
together with the Veteran's lay statements and the medical 
records showing hearing loss as early as 1963, suggest that 
the Veteran may have current bilateral hearing loss related 
to service.  As such, the Board finds that, after testing to 
confirm current hearing loss disability in either or both 
ears, obtaining a medical opinion from an otolaryngologist 
(ear, nose and throat (ENT) physician)-based on full 
consideration of the Veteran's documented medical history and 
assertions, and supported by clearly-stated rationale-would 
be helpful in resolving the claim for service connection.  
See 38 U.S.C.A. § 3.159 (2008); McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  

Accordingly, the RO should arrange for the Veteran to undergo 
a VA ENT examination (with associated testing), by an 
appropriate physician.  The Veteran is hereby advised that 
failure, without good cause, to report to the scheduled 
testing and/or examination may result in denial of the claim 
(as adjudication of the original claim will be based on 
consideration of the evidence of record).  See 38 C.F.R. 
§ 3.655(b) (2008).  Examples of good cause include, but are 
not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  Id.  If 
the Veteran fails to report to the scheduled examination, the 
RO must obtain and associate with the claims file copies of 
any notice(s) of the date and time of the appointment(s) sent 
to the Veteran by the pertinent VA medical facility.

Prior to arranging for further audio logical evaluation and 
examination, the RO should obtain all outstanding pertinent 
evidence. 

The record reflects that there are outstanding Walter Reed 
Army Medical Center (WRAMC) records which may be pertinent to 
the claim remaining on appeal.  In this regard, the Veteran 
reported that he was treated for bilateral hearing loss at 
WRAMC from 1992 through 1993.  The RO should obtain any 
records of treatment for bilateral hearing loss from WRAMC, 
for the period of 1992 through 1993, following the current 
procedures prescribed in 38 C.F.R. § 3.159(c) with respect to 
requesting records from Federal facilities.

Further, to ensure that all due process requirements are met, 
and that the record before the examiner is complete, the RO 
should also give the Veteran another opportunity to provide 
information and/or evidence pertinent to the claim on appeal.  
The notice letter to the Veteran should explain that he has a 
full one-year period for response.  See 38 U.S.C.A. 
§ 5103(b)(1) (West 2002); but see also 38 U.S.C.A. 
§ 5103(b)(3) (West Supp. 2008) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  

After providing the required notice, the RO should attempt to 
obtain any additional evidence for which the Veteran provides 
sufficient information, and, if needed, authorization, 
following the current procedures prescribed in 38 C.F.R. 
§ 3.159 (2008).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claim Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.  The 
RO's adjudication of the claim should include consideration 
of all evidence added to the record since the RO's last 
adjudication of the claim. 

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action: 

1.	The RO should obtain from WRAMC all 
outstanding pertinent records of 
evaluation and/or treatment of the 
Veteran's bilateral hearing loss from 1992 
to 1993.  The RO must follow the 
procedures set forth in 38 C.F.R. 
§ 3.159(c) with respect to requesting 
records from Federal facilities.  All 
records and/or responses received should 
be associated with the claims file.

2.	The RO should send to the Veteran and 
his representative a letter requesting 
that the Veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the claim 
on appeal that is not currently of record.  

The RO should also clearly explain to the 
Veteran that he has a full one-year period 
to respond (although VA may decide the 
claim within the one-year period). 

3.	If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified, following the current 
procedures set forth in 38 C.F.R. § 3.159.  
All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

4.	After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the Veteran to 
undergo VA ENT examination, by an 
appropriate physician.  The entire claims 
file, to include a complete copy of the 
REMAND, must be made available to the 
physician designated to examine the 
Veteran, and the report of examination 
should include discussion of the Veteran's 
documented medical history and assertions.  
All appropriate tests and studies (to 
include audiometry and speech 
discrimination testing) should be 
accomplished (with all results made 
available to the examining physician prior 
to the completion of his or her report), 
and all clinical findings should be 
reported in detail.

Based on the results of audiometric 
testing, the physician should specifically 
indicate, with respect to each ear, 
whether the Veteran currently has hearing 
loss to an extent recognized as a 
disability for VA purposes (i.e., an 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000 or 4000 
hertz of 40 decibels or greater; or an 
auditory threshold for at least three of 
the frequencies 500, 1000, 2000, 3000, or 
4000 hertz of 26 decibels or greater; or 
speech recognition scores using the 
Maryland CNC test of less than 94 
percent).  

Then, with respect to each diagnosed 
hearing loss disability, the physician 
should provide an opinion, consistent with 
sound medical principles, as to whether it 
is at least as likely as not (i.e., there 
is a 50 percent or greater probability) 
that such disability is the result of 
injury or disease incurred or aggravated 
in service, to particularly include in-
service noise exposure.

The physician should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.  

5.	If the Veteran fails to report to the 
scheduled testing and/or examination, the 
RO must obtain and associate with the 
claims file a copy of any notice(s) of the 
date and time of the appointment(s) sent 
to the Veteran by the pertinent VA medical 
facility.

6.	To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.	After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO 
should readjudicate the claim on appeal in 
light of all pertinent evidence and legal 
authority.  

8.	If the benefit sought on appeal remains 
denied, the RO must furnish to the Veteran 
and his representative an appropriate 
supplemental SOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims file 
is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but may furnish 
additional evidence and/or argument during the appropriate 
timeframe.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 






appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).

